        Case 1:18-cv-00637-RP Document 156 Filed 05/13/21 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


 DEFENSE DISTRIBUTED and                  §                Case No. 1:18-CV-637
 SECOND AMENDMENT FOUNDATION, §
 INC.,                                    §
                                          §
                       Plaintiffs,        §
                                          §
                       v.                 §
                                          §             Plaintiffs’ Reply in Support of
 UNITED STATES DEPARTMENT                 §                 Plaintiffs’ Motion for a
 OF STATE, ANTHONY BLINKEN, in his §                        Preliminary Injunction
 official capacity as Secretary of State; §             Against the State Department
 DIRECTORATE OF DEFENSE TRADE             §
 CONTROLS; MIKE MILLER, in his            §
 official capacity as Deputy Assistant    §
 Secretary of Defense Trade Controls;     §
 SARAH HEIDEMA, in her official capacity §
 as Director of Policy, Office of Defense §
 Trade Controls Policy,                   §
                                          §
 and                                      §
                                          §
 GURBIR GREWAL, Attorney General of       §
 the State of New Jersey                  §
                                          §
                        Defendants.       §



       Plaintiffs Defense Distributed and the Second Amendment Foundation, Inc. (“SAF”) file

this reply in support of their motion for a preliminary injunction against the United States

Department of State, Anthony Blinken, Directorate of Defense Trade Controls, Mike Miller, and

Sarah Heidema (“the State Department”). See Doc. 152 (motion).
             Case 1:18-cv-00637-RP Document 156 Filed 05/13/21 Page 2 of 18




                                                   TABLE OF CONTENTS
                                                                                                                                        Page

TABLE OF CONTENTS................................................................................................................. i
SUMMARY OF THE ARGUMENT ............................................................................................. 1
ARGUMENT ................................................................................................................................. 3
I.        Standing exists. ................................................................................................................... 3
          A.         Causation exists. ..................................................................................................... 3

          B.         Redressability Exists. .............................................................................................. 4

II.       There is a sufficient likelihood of success on the merits. ................................................... 6
          A.         Defense Distributed’s publication of the April 2021 Files was and is protected
                     from federal censorship by the First Amendment................................................... 6

                     1.         No preclusion occurred. .............................................................................. 6

                     2.         No release occurred..................................................................................... 7

                     3.         No forfeiture occurred................................................................................. 8
                     4.         The APA cannot require abridgement of the First Amendment. ................ 8
          B.         Defense Distributed’s publication of the April 2021 Files was and is protected
                     from federal censorship by Settlement Agreement. ................................................ 9

                     1.         The jurisdictional arguments are wrong. .................................................... 9
                     2.         The Settlement Agreement is not being fulfilled. ..................................... 10
                     3.         The excuse argument is wrong. ................................................................ 12
          C.         Defense Distributed’s publication of the April 2021 Files was and is protected
                     from federal censorship by the 2020 regulatory changes. .................................... 13

CERTIFICATE OF SERVICE ..................................................................................................... 16




                                                                 i
         Case 1:18-cv-00637-RP Document 156 Filed 05/13/21 Page 3 of 18




                              SUMMARY OF THE ARGUMENT

       June 18, 2021, is the anticipated date of mandate issuance for Washington II. Assuming

for the sake of argument that the Ninth Circuit’s decision has not already taken effect, all sides

now agree that it will take effect upon mandate issuance—in probably just thirty-six days.

       When that happens, the State Department will by its own admission engage in a dramatic

about face that turns this litigation on its head. Today the State Department says that the ITAR

regime’s “world peace” goals require censorship of the April 2021 Files. But in just about thirty

six days, the State Department’s only given basis for ordering takedowns of the April 2021 Files

will vanish. In thirty-six days the State Department will reverse course and say that the ITAR

regime and its executive branch enforcers no longer care about the April 2021 Files being online.

       Meanwhile, the April 2021 Files are already online and completely beyond State

Department control. A critical fact that the State Department’s response never deals with is that

Defense Distributed’s prior publication of the April 2021 Files irrevocably committed them to the

internet’s public domain, where independent republishers beyond anyone’s control will continue

to make them readily accessible forever. Ex. A at 1. And the State Department even helpfully

concedes that Americans have always been “free to disseminate the computer files at issue

domestically in public or private forums, including via the mail.” Doc. 155 at 33.

       Hence, the balance of equities and public interest overwhelmingly favor Plaintiffs.

Defense Distributed seeks nothing but the freedom to do what it has already done in full with

April’s publication and what the State Department concedes it will be able to do again in just about

thirty-six days. Holding Defense Distributed’s right to free speech hostage for another thirty-six

days serves no legitimate interest. These lopsided equities mean that the slightest likelihood of

success on the merits is all that need be shown, and here the likelihood is extraordinarily high.




                                             1
         Case 1:18-cv-00637-RP Document 156 Filed 05/13/21 Page 4 of 18




       A crucial factual mistake defeats the State Department’s entire First Amendment argument.

Their entire argument tries to show that the State Department can legitimately use ITAR to censor

so-called “functional files that direct 3-D printers to produce firearms and their components.” Doc.

155 at 27. But there is no such thing as a computer file that directs itself at to produce a firearm;

the idea of self-executing 3D gun files is a myth. See Doc. 152 at 7-8. And in any event, the

so-called “functional files that direct 3-D printers to produce firearms and their components” that

the State Department fights so hard to justify censoring are not amongst the April 2021 Files at

issue here. Their entire First Amendment argument defends the power to censor what regulations

call “CAM” files. But none of the April 2021 Files are CAM files. Plaintiffs’ motion makes that

perfectly clear and proves it with unrebutted evidence:

       E.      Defense Distributed’s April 2021 Files—*at issue now*

               From April 28, 2021, to May 5, 2021, Defense Distributed published
       another substantial set of computer files with digital firearms information via
       DEFCAD (“the April 2021 Files”). See generally Doc. 148-74 at 2-3; Ex. A at 1.
       The April 2021 Files included original and legacy firearms models, CAD data,
       blueprints, and drawings. See id. The April 2021 Files amounted to approximately
       16,000 digital files. Id. Approximately 60,000 downloads of the April 2021 Files
       occurred as of this date. Id. All of the April 2021 Files have been downloaded at
       least once. Id. All of the April 2021 Files have been irrevocably committed to the
       public domain. Regardless of whether or not defcad.com continues to publish the
       April 2021 Files, independent re-publishers with no relationship whatsoever to
       Defense Distributed will freely re-publish the April 2021 Files on the internet for
       anyone to download forever. Id. None of the April 2021 Files constitute what the
       regulations refer to as “Computer Aided Manufacturing files” or “CAM files” in
       Control of Firearms, Guns, Ammunition and Related Articles the President
       Determines No Longer Warrant Control Under the United States Munitions List
       (USML), 85 Fed. Reg. 4136, 4139-42, 4172 (Jan. 23, 2020). Doc. 148-074.

Doc. 152 at 11 (emphasis added). Thus, the government’s only defense of ITAR’s prior restraints

pertains to computer files that are not at issue in this motion. There is no meaningful defense of

the censorship that is actually occurring because the State Department officials that have been

censoring Defense Distributed didn’t even look to see what speech they were censoring.

                                             2
         Case 1:18-cv-00637-RP Document 156 Filed 05/13/21 Page 5 of 18




                                         ARGUMENT
I.     Standing exists.

       A.      Causation exists.

       First, the State Department says that the injuries at issue are caused and redressable not by

the State Department, but by the district court in Washington II. Doc. 155 at 2. But the district

judge in Washington II did not make the phone call demanding that Defense Distributed take down

the April 2021 files. The State Department’s lawyers did. Doc. 148-83 at 1. And when those

State Department’s lawyers issued their censorship command, they did not back it up by saying

that publishing the April 2021 files would violate an injunction or the Commerce Department’s

EAR regime. The backed up their threat by saying that publication of the April 2021 files cannot

occur because of the State Department’s own ITAR regime. Id.

       The State Department wrongly suggests that the courts in Washington II issued orders

directed at Defense Distributed and SAF. E.g., Doc. 155 at 1. Not so. Defense Distributed and

SAF are not now and never were parties to Washington II. The courts there never purported to tell

Defense Distributed and SAF what they could or could not do. The only people being ordered

around by Washington II are the State Department.

       It is likewise wrong to say that because of Washington II the files at issue in this case—the

April 2021 Files—“remain enjoined as subject to the ITAR.” Doc. 155 at 10. The Washington II

injunction addressed the 2020 rule changes at large—as they pertained to the entire public, without

regard to any specific people or any specific circumstances. Washington II did not render any

decision about whether the April 2021 Files are subject to ITAR, and if so whether subjecting the

April 2021 Files to ITAR would be illegal because of the Constitution, Settlement Agreement, and

other federal free speech protections.



                                             3
         Case 1:18-cv-00637-RP Document 156 Filed 05/13/21 Page 6 of 18




       The State Department has also never been “enjoined from continuing to implement the

Settlement Agreement.” Doc. 155 at 8. The Washington I injunction applied only to a particular

attempt at implementing the Settlement Agreement—not the Settlement Agreement itself and not

any other future attempts at implementing the Settlement Agreement.

       At bottom, the State Department’s causation argument confuses the issue of whether it is

censoring the April 2021 files with the issue of why it is censoring the April 2021 files. Standing

cares about whether the State Department used ITAR-enforcement threats to censor the April 2021

files, which they clearly did. Why they did so is a totally separate issue for the merits.

       Apparently the State Department feels stuck between a rock and a hard place—between

having to comply with the constitutional and other obligations at issue in this case and wanting to

comply with the Washington I and/or Washington II district court injunctions. But for that they

have only their own wrongdoing to blame. And in any event the law has a perfectly competent

mechanism for dealing with situations where multiple courts truly do subject one party to

conflicting obligations. When federal courts in two different circuits tell the same party to do two

diametrically opposed things, the answer is not to dismiss either case for lack of standing. It is for

the Supreme Court to grant certiorari and decide which obligation is paramount.

       B.      Redressability Exists.

       The State Department also says that redressability is missing because “[e]ven if this Court

were to enjoin the State Department from enforcing the ITAR as to 3-D-gun files that were ordered

to remain on the USML, the relevant functional 3-D-gun files would remain regulated under the

Commerce final rule.” Doc. at 155 at 3. This is wrong for multiple reasons.




                                              4
         Case 1:18-cv-00637-RP Document 156 Filed 05/13/21 Page 7 of 18




       First, the redressability argument is wrong because it has an empty premise. The State

Department’s assertion of the April 2021 Files being covered by the Commerce Department’s

regime is conclusory and unexplained. The Commerce Department’s brand new EAR regime

appears in apply to some digital firearms information, but not all of it, and the State Department

never shows which side of the line the April 2021 Files fall on. No one can know for sure whether

and if so how the Commerce Department will enforce its new regime until the Commerce

Department itself does so. Ipse dixit from lawyers not representing them cannot suffice.

       Second, the redressability argument is wrong because it ignores a key legal difference: The

State Department’s ITAR regime is clearly more onerous than the Commerce Department’s

regime. So even if a favorable judgment would not get Defense Distributed and SAF out from all

federal restrictions on their speech, a favorable judgment would get them out from the State

Department’s most onerous regulations that no other federal regime imposes.

       Third, the redressability argument is wrong because it lacks support in precedent. The

State Department has no case holding that one wrongdoer gets out of trouble just because, if their

wrongs are stopped, another wrongdoer might later fill their place and do slightly less harm.

       The Commerce Department has never actually and imminently threatened Defense

Distributed and SAF with censorship of the April 2021 files. Unless and until that happens, the

Court has no occasion to address the State Department’s hypothetical scenario. For now the only

federal authority to have illegally censored Defense Distributed and SAF is the State Department,

and stopping the injuries that they and they alone are inflicting supplies plenty of standing.




                                             5
         Case 1:18-cv-00637-RP Document 156 Filed 05/13/21 Page 8 of 18




II.    There is a sufficient likelihood of success on the merits.

       A.      Defense Distributed’s publication of the April 2021 Files was and is protected
               from federal censorship by the First Amendment.

               1.      No preclusion occurred.

       The State Department’s leading and presumably best argument about the Constitution is

not about the merits at all. The leading argument instead says that the doctrine of claim preclusion

bars Defense Distributed and SAF’s current claims because of Defense Distributed I, the original

case between them in this Court, No. 1:15-CV-372. Doc. 155 at 20-23. This is clearly wrong.

       Claim preclusion requires the prior case to have rendered a final judgment on the merits.

See Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 4406 (West 2021).

This is black-letter law. All courts require a judgment that is final as opposed to interlocutory, see,

e.g., Avondale Shipyards, Inc. v. Insured Lloyd’s, 786 F.2d 1265, 1272–73 (5th Cir. 1986);

Hacienda Records, L.P. v. Ramos, 718 F. App’x 223, 230 (5th Cir. 2018); Winters v. Diamond

Shamrock Chem. Co., 149 F.3d 387, 395–96 (5th Cir. 1998); and all courts require that the

judgment be on the merits and not some other ground, see, e.g., Vasquez v. Bridgestone/Firestone,

Inc., 325 F.3d 665, 676 (5th Cir. 2003); Miller v. Nationwide Life Ins. Co., No. 06-31178, 2008

WL 3086783, at *5 (5th Cir. Aug. 6, 2008); Foster v. City of El Paso, 308 Fed. Appx. 811, 812

(5th Cir. 2009).

       The State Department does not disagree. It concedes the need to show that “the prior

judgment was final and on the merits.” Doc. 155 at 21. But then the State Department never

makes that showing. It does not even try to make the showing. The showing is impossible.

       Defense Distributed I has no claim preclusive effects whatsoever because it yielded no

final judgment on the merits. The case was dismissed—not adjudicated. It produced no judgment

at all, let alone one on the merits. The Fifth Circuit expressly held this—that Defense Distributed


                                              6
         Case 1:18-cv-00637-RP Document 156 Filed 05/13/21 Page 9 of 18




I produced no judgment at all—in a decision the State Department itself procured, Defense

Distributed v. United States Dep't of State, 947 F.3d 870, 873 (5th Cir. 2020) (“[T]here is no

‘judgment’ when the parties voluntarily dismiss the entire case under Rule 41(a)(1)(A)(ii). Under

Rule 41(a)(1)(A), a stipulation of dismissal operates to dismiss the action ‘without a court order.’

Fed. R. Civ. P. 41(a)(1)(A). And ‘[a] stipulation of dismissal under that rule ordinarily—and

automatically—strips the district court of subject-matter jurisdiction’ over the dismissed action.

Nat’l City Golf Fin. v. Scott, 899 F.3d 412, 415–16 (5th Cir. 2018). So the district court here had

no jurisdiction to enter final judgment in this case.”).1 The State Department’s failure to grapple

with this is inexplicable and decisive. Its leading argument is dead on arrival.

               2.      No release occurred.

       No one released this case’s constitutional claims. See Doc. 155 at 2. The 2018 Settlement

Agreement is what supposedly did the releasing, and it applies only to preexisting claims—those

that “were or could have been raised” in that case. Doc. 155 at 23. But all of the claims at issue

here are new—they were not released by the Settlement Agreement because they arise from the

Settlement Agreement—and a contract that predates claims cannot possibly release them. See,

e.g., TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 504 (2d Cir. 2014).




1
  That the dismissal was “without prejudice” is irrelevant. The Defense Distributed I dismissal is
nonetheless not a judgment of any kind and certainly not a judgment on the merits. See Miller v.
Nationwide Life Ins. Co., No. 06-31178, 2008 WL 3086783, at *5 (5th Cir. Aug. 6, 2008)
(“Nationwide argues that regardless of the grounds upon which Miller's prior claim was dismissed,
the dismissal of Miller's suit “with prejudice” suffices to trigger a res judicata bar to the claim.
Essentially, Nationwide urges that we hold that any “with prejudice” comment associated with a
dismissal categorically triggers a res judicata bar. However, our precedent does not demonstrate
such an unwavering categorical approach, and we decline to adopt one here.”).

                                              7
        Case 1:18-cv-00637-RP Document 156 Filed 05/13/21 Page 10 of 18




                3.      No forfeiture occurred.

        Plaintiffs put their constitutional claims in play with completely sufficient force.

Arguments counting toward this include both those made in the motion for a preliminary injunction

itself and the Second Amended Complaint that the Plaintiffs incorporated by reference into the

motion by right under Rule 10(c). See Doc. 152 at 4. No known authority supports forfeiture in

such circumstances.

        Simplicity is not a fault for the constitutional claims. It is a primary feature. The State

Department’s censorship is so obviously unconstitutional that long explanations are unnecessary.

A motion full of protracted arguments is especially unnecessary where, as here, the burden of

winning arguments about whether strict scrutiny has been complied with falls not on the movant

citizens but on the government that is trying to censor them. See, e.g., Ashcroft v. ACLU, 542 U.S.

656, 666 (2004). Once Defense Distributed and SAF did the quick work of showing that strict

scrutiny applied, they did not need to make any extensive argument about strict scrutiny at all, let

alone a detailed one.

                4.      The APA cannot require abridgement of the First Amendment.

        APA compliance is a mainstay of the State Department’s position. No constitutional

violations occurred, they say, because the State Department has been doing nothing but complying

with the Administrative Procedure Act requires. But even if the State Department is right that the

APA required it to take the challenged actions, that is no excuse.

        The Administrative Procedure Act could not possibly authorize the State Department to

take actions that violate the First Amendment. Nor does it. Rather, the statute acknowledges

constitutional limitations on the relief it can supply by providing that “[n]othing herein . . . affects

other limitations on judicial review or the power or duty of the court to dismiss any action or deny



                                               8
         Case 1:18-cv-00637-RP Document 156 Filed 05/13/21 Page 11 of 18




relief on any other appropriate legal or equitable ground.” 5 U.S.C. § 702; see Saavedra Bruno v.

Albright, 197 F.3d 1153, 1158 (D.C. Cir. 1999).

        B.      Defense Distributed’s publication of the April 2021 Files was and is protected
                from federal censorship by Settlement Agreement.

                1.      The jurisdictional arguments are wrong.

        The State Department’s Tucker Act and APA arguments are squarely defeated by

Normandy Apartments, Ltd. v. U.S. Dept. of Hous. & Urban Dev., 554 F.3d 1290, 1300 (10th Cir.

2009). Where, as here, “a party asserts that the government's breach of contract is contrary to

federal regulations, statutes, or the Constitution, and when the party seeks relief other than money

damages, the APA's waiver of sovereign immunity applies and the Tucker Act does not preclude

a federal district court from taking jurisdiction.” Id. at 1300; see also Columbus Reg'l Hosp. v.

Fed. Emergency Mgmt. Agency, 708 F.3d 893, 897 (7th Cir. 2013) (“To the extent that [a]

constitutional theory demands money as a remedy, it belongs in the Court of Federal Claims. To

the extent that it seeks prospective relief, such as another hearing, it is within the scope of § 702.”).

Regardless of whether claims for money damages might belong elsewhere, Normandy Apartments

makes clear that Defense Distributed and SAF’s contract, APA, and Due Process claims for non-

damages relief (such as the instant injunction) are fully within this Court’s jurisdiction.

        Damages for past misconduct are not an adequate remedy for the dangers posed by the

State Department’s ongoing and threatened future censorship. For those harms—which lie at the

core of the case—only declaratory and injunctive relief can vindicate. See, e.g., Elrod v. Burns,

427 U.S. 347, 373 (1976) (plurality op.) (“The loss of First Amendment freedoms, for even

minimal periods of time, unquestionably constitutes irreparable injury.”). As a result, this is an

action where the APA’s declaratory and injunctive relief is proper under because there is “no other

adequate remedy.” 5 U.S.C. § 704. See Doc. 155 at 15.


                                               9
        Case 1:18-cv-00637-RP Document 156 Filed 05/13/21 Page 12 of 18




       The State Department’s Tucker Act argument is also wrong because it contradicts the

decision in Washington I. If correct, the State Department’s Tucker Act argument would establish

that jurisdiction was lacking in Washington I because that case implicated the Settlement

Agreement just as much as this one. See Washington v. United States Dep't of State, No. C18-

1115RSL, 2018 WL 5921011, at *2 (W.D. Wash. Nov. 13, 2018) (“the Court’s findings will bind

all of the interested parties and preclude collateral challenges to the APA determination (such as

an action for specific performance of the settlement agreement)”). Yet the State Department in

Washington I made no Tucker Act argument, the district court in Washington I rejected the Tucker

Act argument, Washington v. United States Dep't of State, 420 F. Supp. 3d 1130, 1141 (W.D.

Wash. 2019), and now the State Department is trying to use Washington I to its advantage. The

Tucker Act cannot be had both ways, and the State Department made its choice. Unless and until

the State Department concedes that the Tucker Act deprived Washington I of jurisdiction, it cannot

succeed on the same theory here.

       Finally, none of the Tucker Act arguments warrant denying a preliminary injunction

because they go not to the question of whether Plaintiffs will succeed on the merits, but where.

Even if some part of the case has to be transferred to another court, it remains meritorious and

deserving of preliminary injunctive protection.

                      2.      The Settlement Agreement is not being fulfilled.

       As it does with standing, the State Department’s no-breach argument confuses the issue of

whether it is breaching the Settlement Agreement with the issue of why it is breaching the

Settlement Agreement. The whether question is easily answered. Defense Distributed and SAF

do not possess the temporary modification that the Settlement Agreement requires the State

Department to provide. Defense Distributed and SAF do not possess the license that the Settlement

Agreement requires the State Department to provide. And Defense Distributed and SAF do not
                                            10
        Case 1:18-cv-00637-RP Document 156 Filed 05/13/21 Page 13 of 18




possess the acknowledgements that the Settlement Agreement requires the State Department to

provide. Nor by the State Department’s view do Defense Distributed and SAF have the final rule

that the Settlement Agreement requires the State Department to provide.

       The breach as to the temporary modification and license obligation is most vivid. Although

compliance began in July 2018 when the license and Temporary Modification were first supplied,

it ended just as soon as the State Department acceded to Western District of Washington’s

preliminary injunction. The State Department admits as much in saying that it “removed the

[Temporary Modification] from its website and informed counsel for Plaintiffs that the letter to

Mr. Wilson should be considered a nullity.” Doc. 155 at 8.

       Furthermore, the State Department has ever since then been in breach of the Paragraph 1(d)

requirement to “acknowledge[] and agree[]” that “the license issued to the Plaintiffs permits any

such person to access, discuss, use, reproduce or otherwise benefit from the Published Files, Ghost

Gunner Files, and CAD Files.” The breach occurred once the State Department deemed the license

a “nullity” and continues through to today because the government will still not make the

acknowledgement.      Indeed, the State Department’s opposition to the instant motion for a

preliminary injunction constitutes another breach of this obligation.        Once again, the State

Department finds itself refusing to acknowledge that the license “permits” Defense Distributed to

freely publish the digital firearms information at issue.

       The Settlement Agreement proviso about “to the extent authorized by law (including the

Administrative Procedure Act)” does not change this result for two reasons. First, the proviso does

not change this result because it lies solely within Paragraph 1(a) (the obligation about a new final

rule). More importantly, even if this proviso existed in every Settlement Agreement paragraph, it




                                             11
        Case 1:18-cv-00637-RP Document 156 Filed 05/13/21 Page 14 of 18




would not stop the State Department from causing a breach because the obligation imposed by

Paragraph 1(b) is authorized by law, including the Administrative Procedure Act.

       Legally, the State Department has no excuse for making just one attempt at compliance

with the Settlement Agreement. This is because the Settlement Agreement requires the State

Department to deliver the Paragraph 1 substantive changes without regard to how many attempts

that takes. It does not matter how the State Department accomplished the ends sets forth in

Paragraphs 1(a), 1(b), 1(c), 1(d), and 1(e), so long as they are accomplished.

       This holds true notwithstanding the Washington I injunction. The Settlement Agreement

is not the same as actions the State Department took in its attempt to comply with the Settlement

Agreement. The Western District of Washington’s injunction acts not upon the latter, but upon

the former. That case and its injunction are about how the State Department carried out its first

attempt at Settlement Agreement compliance—not whether the State Department is allowed to

comply. The Washington I injunction paused parts of the State Department’s first attempt to

comply with the Settlement Agreement. But it does not act upon the Settlement Agreement itself,

and does not stop the State Department from taking new actions to comply with it.

       Hence, the State Department remains perfectly free—and contractually obligated—to

accomplish its Settlement Agreement Paragraph 1 undertakings by whatever legal means are

necessary. If that means going through the motions not just once but twice because of an APA

dustup in attempt number one, so be it. The State Department knew full well when it made the

Settlement Agreement that multiple attempts might be required in the case of an APA fault.

               3.      The excuse argument is wrong.

       In rare circumstances, a breach of contract can be excused by the occurrence of

unforeseeable events that the parties did not contemplate in advance. But a breach of contract is

never excused by the occurrence of a foreseeable event that the parties did contemplate in advance.
                                            12
        Case 1:18-cv-00637-RP Document 156 Filed 05/13/21 Page 15 of 18




See Restatement (Second) of Contracts § 261 (1981). If the State Department is right in saying

over and over again that the Western District of Washington’s injunction was foreseeable all along,

then that event cannot possibly excuse the State Department’s current breach of contract.

       Furthermore, well-established law holds that, to claim this excuse, a party in the State

Department’s position must engage in a good faith and diligent effort to avoid the court order. See

generally Restatement (Second) of Contracts § 264; Restatement (First) of Contracts § 458 (1932).

“Clearly, when possible, one must make a diligent effort to dissolve outstanding injunctions to

avoid being found at fault.” 30 Williston on Contracts § 77:61 (West 4th ed. 2019); accord 14

Corbin on Contracts § 76.5 (2001). Under these authorities, the State Department failed to exhibit

the requisite good faith and diligence by, among other things, opting not to appeal the preliminary

injunction decision to at least the Ninth Circuit.

       Additionally, the Court should reject the excuse argument because the parties contracted

for the State Department to assume the risk of the injunction they now claim as the excuse. See

Restatement (Second) of Contracts § 264 (1981); Restatement (First) of Contracts § 458, cmts. a,

d (1932); Williston, supra § 77:61; Corbin, supra § 76.5. “Circumstances surrounding the

formation of a contract may indicate the possibility of potential injunctive relief and, if so

recognized, its risk may be assumed by the obligor.” Williston, supra § 77:61. That rule fits this

case neatly because the Settlement Agreement makes the State Department bear the risks of

adverse litigation.

       C.      Defense Distributed’s publication of the April 2021 Files was and is protected
               from federal censorship by the 2020 regulatory changes.

       Decision finality is different than decision effect. Finality goes to the matter of when a

decision can be altered by later court action. Effect goes to the matter of when a decision really

occurs. Decision effect matters here. But the government’s only arguments are about finality.

                                              13
        Case 1:18-cv-00637-RP Document 156 Filed 05/13/21 Page 16 of 18




       The government’s conflation is repeated. It says that the Ninth Circuit’s Washington II

decision “will become final once the Ninth Circuit issues its mandate.” Doc. 155 at 12. It cites

cases for the proposition that “[u]ntil the mandate issues, a circuit court retains jurisdiction of the

case and may modify or rescind its opinion.” Id. at 13. Those assertions of finality do not answer

the separate question here of whether the decision has legal effect now. Final and non-final

decisions alike often go into effect for a period of time only to be deprived of effect by later

appellate review. But in this case there is only a Ninth Circuit decision (a judgment) that by its

plain terms goes int effect immediately. If later appellate review vacates the Ninth Circuit’s

decision, then the district court’s injunction would be revived. But that simply has not happened.

       Critically, the State Department has failed to answer the motion’s argument that,

“[r]egardless of mandate technicalities, the government cannot prosecute citizens under the guise

of an order it knows and agrees is void.” Doc. 152 at 37-38. Because the State Department knows

that the 2020 rule changes are a practical fait accompli, it knows that censoring Defense Distributed

and SAF with ITAR-enforcement threats will be illegal in a matter of days. So even if the

Washington II injunction lets the State Department continue enforcing ITAR for a few more days,

that is a far cry from the far more momentous question of whether the State Department should do

so as a matter of its prosecutorial discretion, which is bounded. As a matter of law, the State

Department clearly abused its discretion in choosing to censoring Defense Distributed and SAF

with ITAR-enforcement threats that it knows will be undeniably illegal in a matter of days.

                                          CONCLUSION

       The motion should be granted.




                                              14
       Case 1:18-cv-00637-RP Document 156 Filed 05/13/21 Page 17 of 18




Date: May 13, 2021.                      Respectfully submitted,

                                         BECK REDDEN LLP
                                         By /s/ Chad Flores
                                         Chad Flores
                                         cflores@beckredden.com
                                         State Bar No. 24059759
                                         Daniel Nightingale
                                         dhammond@beckredden.com
                                         State Bar No. 24098886
                                         Hannah Roblyer
                                         hroblyer@beckredden.com
                                         State Bar No. 24106356
                                         1221 McKinney St., Suite 4500
                                         Houston, TX 77010
                                         (713) 951-3700 | (713) 952-3720 (fax)

                                         CLARK HILL PLC
                                         Matthew A Goldstein
                                         1001 Pennsylvania Avenue Northwest
                                         Suite 1300 South
                                         Washington, DC 20004
                                         (202) 550-0040

                                         Josh Blackman
                                         joshblackman@gmail.com
                                         Texas Bar No. 24118169
                                         1303 San Jacinto Street
                                         Houston, TX 77002
                                         (202) 294-9003 | (713) 646-1766 (fax)

                                         Attorneys for Plaintiffs Defense Distributed
                                         and Second Amendment Foundation, Inc.




                                  15
        Case 1:18-cv-00637-RP Document 156 Filed 05/13/21 Page 18 of 18




                                 CERTIFICATE OF SERVICE

       I certify that a copy of this filing was served on all parties and/or their counsel of record
through a manner authorized by Federal Rule of Civil Procedure 5(b) on May 13, 2021.


                                                      /s/ Chad Flores
                                                      Chad Flores




                                             16
